  Case 19-34574-KRH             Doc 261       Filed 11/26/19 Entered 11/26/19 12:40:01                     Desc Main
                                             Document      Page 1 of 6




                                  UNITED STATES BANKRUPTCY COURT
                                    EASTERN DISTRICT OF VIRGINIA
                                           Richmond Division

    In re:                                                                 Case No.
                                      1
              LeClairRyan, PLLC,                                           19-34574-KRH

              Debtor                                                       Chapter
                                                                           7


                            NOTICE OF MOTION AND HEARING THEREON

           PLEASE TAKE NOTICE Lynn L. Tavenner, Trustee, and not individually but solely in
    her capacity as the Chapter 7 trustee of the bankruptcy estate of LeClairRyan PLLC, in the above-
    referenced Chapter 7 case (the “Case”), by counsel, filed her Motion for an Order Establishing
    Procedures for the Sale of Miscellaneous Assets and Memorandum in Support Thereof (the
    “Motion”). A Copy of the Motion is being served herewith.

           PLEASE TAKE FURTHER NOTICE that your rights may be affected. You should
    read the Motion carefully and discuss it with your attorney, if you have one in this chapter
    11 Case. (If you do not have an attorney, you may wish to consult one).

           PLEASE TAKE FURTHER NOTICE on September 4, 2019, the Court entered the
    Order Establishing Certain Notice, Case Management and Administrative Procedures [ECF. No.
    38] (the “Case Management Order”), which approved the Notice, Case Management, and
    Administrative Procedures attached as Exhibit 1 to the Case Management Order (the “Case
    Management Procedures”). The Case Management Procedures, among other things, prescribe
    the manner in which Objections must be filed and served and set forth when certain hearings will
    be conducted. A copy of the Case Management Order may be obtained, free of charge, by written
    to request to dtabakin@tb-lawfirm.com or, for a fee, at https://ecf.vaeb.uscourts.gov.

           PLEASE TAKE FURTHER NOTICE if you do not want the Court to grant the relief
    requested in the Motion, or if you want the Court to consider your views on the Motion, then, by


    1
      The principal address of the Debtor as of the petition date was 4405 Cox Road, Glen Allen, Virginia 23060, and the
    last four digits of the Debtor’s federal tax identification number are 2451.


Paula S. Beran, Esquire (Va. Bar No. 34679)
David N. Tabakin, Esquire (Va. Bar No. 82709)
Tavenner & Beran, PLC
20 North Eighth Street, Second Floor
Richmond, Virginia 23219
Telephone: (804) 783-8300
Telecopy: (804) 783-0178

    Counsel for Lynn L. Tavenner, Chapter 7 Trustee
Case 19-34574-KRH        Doc 261     Filed 11/26/19 Entered 11/26/19 12:40:01             Desc Main
                                    Document      Page 2 of 6




 December 12, 2019 (the “Objection Deadline”), you or your attorney must:

        File with the Court, either electronically or at the address shown below, a written response
        to the Motion pursuant to Rule 9013-1(H) of the Local Rules of the United States
        Bankruptcy Court for the Eastern District of Virginia and the Case Management
        Procedures. If you mail your written response to the Court for filing, you must mail it early
        enough so the Court will receive it on or before the Objection Deadline.

        If a response is not properly and timely filed and served, the Court may deem any
        opposition waived, treat the Motion as conceded and enter an appropriate order
        granting the requested relief without further notice or hearing.

        Clerk of the Court
        United States Bankruptcy Court
        701 East Broad Street, Suite 4000
        Richmond, VA 23219

        In accordance with the Case Management Procedures, you must also serve a copy of your
        written Objection on the Core Parties, the 2002 List Parties and any Affected Entity so that
        the Objection is received on or before the Objection Deadline.

        PLEASE TAKE FURTHER NOTICE THAT the Court will entertain the Motion on
        December 19, 2019, at 1:00 p.m. (or such time thereafter as the matter may be heard). In
        connection with the same, the undersigned will appear before The Honorable Kevin R.
        Huennekens, United States Bankruptcy Judge, in Room 5000, of the United States
        Courthouse, 701 E. Broad Street Richmond, Virginia 23219. Any party desiring to object
        or otherwise be heard with respect to the same shall also appear and be heard at such time.

       PLEASE TAKE FURTHER NOTICE THAT you should consult the Case Management
 Procedures before filing any written response.

        PLEASE GOVERN YOURSELVES ACCORDINGLY.




                                                 2
Case 19-34574-KRH        Doc 261     Filed 11/26/19 Entered 11/26/19 12:40:01             Desc Main
                                    Document      Page 3 of 6




                                         Respectfully submitted,

                                         LYNN L. TAVENNER, CHAPTER 7 TRUSTEE

  Dated: November 26, 2019               By: /s/ Paula S. Beran
  Richmond, Virginia                     Lynn L. Tavenner, Esquire (VSB No. 30083)
                                         Paula S. Beran, Esquire (VSB No. 34679)
                                         David N. Tabakin, Esquire (VSB No. 82709)
                                         Tavenner & Beran, PLC
                                         20 North 8th Street
                                         Richmond, Virginia 23219
                                         Telephone: (804) 783-8300
                                         Telecopier: (804) 783-0178

                                                 Counsel for Lynn L. Tavenner, Chapter 7 Trustee

                                 CERTIFICATE OF SERVICE

         Pursuant to the Local Rules of this Court, I certify that on this 26th day of November 2019,
 a true copy of the foregoing Motion was sent electronically and/or by first-class mail to: (a) the
 Office of the United States Trustee; (b) the Debtor’s 20 Largest Unsecured Creditors; (c) all known
 secured creditors from the Debtor’s Official Form 106D; (d) the Core Parties and 2002 List as
 defined in the Case Management Order; and (e) all parties requesting service of pleadings in this
 Case (as indicated on the Schedule A attached to the Court filed copy of this Notice).

                                               /s/ Paula S. Beran
                                               Counsel for Lynn L. Tavenner, Chapter 7 Trustee




                                                  3
Case 19-34574-KRH   Doc 261    Filed 11/26/19 Entered 11/26/19 12:40:01   Desc Main
                              Document      Page 4 of 6




                              SCHEDULE A
       Case 19-34574-KRH                  Doc 261    Filed 11/26/19 Entered 11/26/19 12:40:01              Desc Main
                                                    Document      Page 5 of 6
                                                          Page White Farrer Limited            Robert B. Van Arsdale, Esquire
    Matrix One Riverfront Plaza LLC
                                                        Bedford House, 21 John Street         Office of the United States Trustee
        CN 4000 Forsgate Drive
                                                        Holborn, London WC1N 2BF              701 East Broad Street, Suite 4304
          Cranbury, NJ 08512
                                                               United Kingdom                  Richmond, Virginia 23219-1885
     farias@matrixcompanies.com
                                                        david.roberts@pagewhite.com           Robert.B.Van.Arsdale@usdoj.gov



          Super-Server, LLC                                                                            Tyler P. Brown
    707 East Main Street, Suite 1425                         Thomson West-6292                   Hunton Andrews Kurth LLP
      Richmond, Virginia 23219                                   P.O. Box 629                       951 East Byrd Street
        cjohnson@proxios.com                             Carol Stream, IL 60197-6292                Richmond, VA 23219
        kcrowley@clrbfirm.com                                                                     tpbrown@huntonak.com



                                                                                                    Jason William Harbour
      GLC Business Services, Inc.
                                                    Post Oak Realty Investment Partners, LP      Hunton Andrews Kurth LLP
          28 Prince Street
                                                         13355 Noel Road, 22nd Floor                 951 East Byrd Street
        Rochester, NY 14607
                                                              Dallas, TX 75240                       Richmond, VA 23219
         mhayes@glcbs.com
                                                                                                  jharbour@huntonAK.com



                                                                                                   Henry Pollard Long, III
                                                     Poe & Cronk Real Estate Group, Inc.
  Thomson Reuters Master Data Center                                                             Hunton Andrews Kurth LLP
                                                       10 S Jefferson Street, Suite 1200
          P.O. Box 673451                                                                           951 East Byrd Street
                                                             Roanoke, VA 24011
       Detroit, MI 48267-3451                                                                       Richmond, VA 23219
                                                          slawrence@poecronk.com
                                                                                                   hlong@huntonAK.com


                                                         BPP Lower Office REIT Inc.
                                                                                                   Jennifer Ellen Wuebker
       Carlyle Overlook JV, LLC                          BPP Connecticut Ave LLC –
                                                                                                 Hunton Andrews Kurth LLP
             711 High Street                                  BLDG ID: 26870
                                                                                                    951 East Byrd Street
         Des Moines, IA 50392                                  P.O. Box 209259
                                                                                                    Richmond, VA 23219
       erin.albert@cushwake.com                             Austin, TX 78720-9259
                                                                                                  jwuebker@huntonak.com
                                                     christopher.lyons@transwestern.com


                                                                                                      Douglas M. Foley
  BCal, LLC c/o Beacon Capital Partners                        EYP Realty LLC                     MCGUIREWOODS LLP
        200 State Street, 5th Floor                            P.O. Box 844801                         Gateway Plaza
           Boston, MA 02109                              Los Angeles, CA 90084-4801                 800 East Canal Street
accountantmontgomery@avisonyoung.com                   james.ishibashi@brookfield.com             Richmond, Virginia 23219
                                                                                                 dfoley@mcguirewoods.com


                                                                                                      Sarah B. Boehm
     Parmenter Realty Fund III, Inc.                     New Boston Long Wharf, LLC               MCGUIREWOODS LLP
    701 Brickell Avenue, Suite 2020                 c/o The Corporation Trust Company, r/a             Gateway Plaza
           Miami, FL 33131                                   1209 Orange Street                     800 East Canal Street
         nreser@parmco.com                                  Wilmington, DE 19801                 Richmond, Virginia 23219
                                                                                                sboehm@mcguirewoods.com


                                                                                                       Shawn R. Fox
                                                     Iron Mountain Records Management
       Latham & Watkins LLP                                                                       MCGUIREWOODS LLP
                                                                448 Broadway
         885 Third Avenue                                                                              Gateway Plaza
                                                            Ulster Park, NY 12487
      New York, NY 10022-4834                                                                       800 East Canal Street
                                                        noe.lebeau@ironmountain.com
         eric.pike@lw.com                                                                         Richmond, Virginia 23219
                                                       Bankruptcy2@ironmountain.com
                                                                                                  sfox@mcguirewoods.com

                                                                                                    ULX Partners, LLC
                                                         NetRight Intermediate LLC              100 Broadway, 22nd Floor
         60 State TRS (DE) LLC
                                                               iManage LLC                      New York, New York 1005
       320 Park Avenue, Floor 17
                                                      540 W. Madison Street, Suite 2400              Nicholas Hinton
          New York, NY 10022
                                                             Chicago, IL 60661                        Daniel E. Reed
    ahillman@oxfordproperties.com
                                                           agreen@clarkhill.com               Nicholas.hinton@Unitedlex.com
                                                                                                 Dan.reed@unitedlex.com


                                                                                                  Karen M. Crowley, Esq.
           ConvergeOne, Inc.                        Integreon Managed Solutions (ND) Inc.
                                                                                                  Crowley Liberatore P.C.
           3344 Highway 149                                 3247 47th Street South
                                                                                                 150 Boush Street, Suite 300
            Eagan, MN 55121                                   Fargo, ND 58104
                                                                                                     Norfolk, VA 23510
       esalley@convergeone.com                           murray.joslin@integreon.com
                                                                                                  kcrowley@clrbfirm.com
      Case 19-34574-KRH                  Doc 261     Filed 11/26/19 Entered 11/26/19 12:40:01                 Desc Main
                                                    Document      Page 6 of 6
     Michael G. Gallerizzo, Esquire                                                                   David R. Ruby, Esquire
                                                            Parma Richmond, LLC
       Michael D. Nord, Esquire                                                                    William D. Prince IV, Esquire
                                                                c/o Kevin J. Funk
     GEBHARDT & SMITH LLP                                                                           ThompsonMcMullan, P.C.
                                                       Durrette Arkema Gerson & Gill PC
     One South Street, Suite 2200                                                                  100 Shockoe Slip, Third Floor
                                                       1111 East Main Street, 16th Floor
      Baltimore, Maryland 21202                                                                     Richmond, Virginia 23219
                                                           Richmond, Virginia 23219
        mgall@gebsmith.com                                                                              druby@t-mlaw.com
                                                              kfunk@dagglaw.com
        mnord@gebsmith.com                                                                            wprince@t-mlaw.com


           Amy Simon Klug                                      Joseph Corrigan                          JM Partners, LLC
     HOLLAND & KNIGHT LLP                            Iron Mountain Information Mgmt, LLC               Attn: John Marshall
   1650 Tysons Boulevard, Suite 1700                          One Federal Street                   6800 Paragon Place, Suite 202
          Tysons, VA 22102                                    Boston, MA 02110                      Richmond, VA 23230-1656
        amy.simon@hklaw.com                             Bankruptcy2@ironmountain.com              JMarshall@JMPartnersLLC.com


                                                                                                        Peter D. Bilowz, Esq.
SAUL EWING ARNSTEIN & LEHR LLP                      SAUL EWING ARNSTEIN & LEHR LLP                    Douglas B. Rosner, Esq.
  Maria Ellena Chavez-Ruark, Esquire                        Robert C. Gill, Esquire                 GOULSTON & STORRS PC
    500 East Pratt Street, 9th Floor               1919 Pennsylvania Avenue, N.W., Suite 550            400 Atlantic Avenue
         Baltimore, MD 21202                             Washington, D.C. 20006-3434                  Boston, MA 02110-3333
        maria.ruark@saul.com                                 robert.gill@saul.com                   pbilowz@goulstonstorrs.com
                                                                                                    drosner@goulstonstorrs.com

                                                           Mary Joanne Dowd, Esq.
           David G. Barger
                                                             Jackson D. Toof, Esq.                Robert H. Chappell III, Esquire
         Thomas J. McKee, Jr.
                                                                Arent Fox LLP                           SPOTTS FAIN PC
        Greenberg Traurig, LLP
                                                              1717 K Street, NW                  411 East Franklin Street, Suite 600
   1750 Tysons Boulevard, Suite 1000
                                                            Washington, DC 20006                    Richmond, Virginia 23219
        McLean, Virginia 22102
                                                           mary.dowd@arentfox.com                    rchappell@spottsfain.com
         bargerd@gtlaw.com
                                                          jackson.toof@arentfox.com


       Jennifer J. West, Esquire                          Neil E. McCullagh, Esquire                Karl A. Moses, Jr., Esquire
          SPOTTS FAIN PC                                      SPOTTS FAIN PC                            SPOTTS FAIN PC
   411 East Franklin Street, Suite 600                 411 East Franklin Street, Suite 600       411 East Franklin Street, Suite 600
      Richmond, Virginia 23219                             Richmond, Virginia 23219                 Richmond, Virginia 23219
        jwest@spottsfain.com                              nmccullagh@spottsfain.com                   kmoses@spottsfain.com



       Michael G. Wilson, Esq.                               Cynthia L. Hegarty                      Shawn C. Whittaker, Esq.
       MICHAEL WILSON PLC                                 MORRISON SUND, PLLC                          Whittaker|Myers, PC
            PO Box 6330                                5125 County Road 101, Suite 200             1010 Rockville Pike, Suite 607
        Glen Allen, VA 23058                               Minnetonka, MN 55345                        Rockville, MD 20852
       mike@mgwilsonlaw.com                              chegarty@morrisonsund.com                  Shawn@whittakermyers.com


                                                            Joshua D. Stiff, Esquire
        Nicola G. Suglia, Esquire
                                                           Grayson T. Orsini, Esquire                Alexander R. Green, Esquire
   Fleischer, Fleischer & Suglia, P.C.
                                                         WOLCOTT RIVERS GATES                            CLARK HILL, PLC
         Four Greentree Centre
                                                          200 Bendix Road, Suite 300           1001 Pennsylvania Ave NW, STE 1300 S
       601 Route 73 N., Suite 305
                                                         Virginia Beach, Virginia 23452               Washington, D.C. 20004
           Marlton, NJ 08053
                                                               jstiff@wolriv.com                        agreen@clarkhill.com
       consult@fleischerlaw.com
                                                              gorsini@wolriv.com

                                                                  Amy Wiekel
      Bank Direct Capital Finance
                                                       Commonwealth of Pennsylvania
            c/o Kevin J. Funk
                                                       Department of Labor and Industry
   Durrette Arkema Gerson & Gill PC
                                                           Collections Support Unit
   1111 East Main Street, 16th Floor
                                                          651 Boas Street, Room 925
       Richmond, Virginia 23219
                                                             Harrisburg, PA 17121
          kfunk@dagglaw.com
                                                        Ra-li-ucts-bankrupt@state.pa.us
